Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
12/16/2016 09:07 AM CST




                                                        - 323 -
                                  Nebraska Supreme Court A dvance Sheets
                                          295 Nebraska R eports
                                            AMORY v. CITY OF LINCOLN
                                               Cite as 295 Neb. 323




                                          Dawn A mory, appellant, v.
                                          City of Lincoln, appellee.
                                                    ___ N.W.2d ___

                                        Filed December 16, 2016.   No. S-15-846.

                  Appeal from the District Court for Lancaster County:
               A ndrew R. Jacobsen, Judge. Affirmed.
                 Cameron E. Guenzel, of Johnson, Flodman, Guenzel &
               Widger, for appellant.
                 Jeffery R. Kirkpatrick, Lincoln City Attorney, and Jocelyn
               W. Golden for appellee.
                 Heavican, C.J., Wright, Miller‑Lerman, Cassel, K elch,
               and Funke, JJ.
                 Per Curiam.
                 The August 13, 2015, order of the district court for Lancaster
               County is affirmed by an equally divided court.
                                                                    A ffirmed.
                 Stacy, J., not participating.